     Case 1:20-cr-00199-KMW
          1:20-cr-00199-KMW Document
                            Document 167
                                     165 Filed
                                         Filed 03/23/21
                                               03/22/21 Page
                                                        Page 11 of 2




                      LAW OFFICE OF ANTHONY CECUTTI
                            217 Broadway, Suite 707
                           New York, New York 10007
                             Phone: (212) 619-3730
                                                    USDC SONY
                              Cell: (917) 741-1837
                              Fax: (212) 962-5037   DOCUMENT
                           anthonycecutti@gmail.com ELECTRONI CALLY FILED
                                                    DOC#:
                                                                     / ~-. -3-/.-
                                                    DATEF-IL-E-D:-3--.-         ~-/
                                March 22, 2021

BYECF
The Honorable Kimba M. Wood
United States District Court Judge                                   MEMO ENDo 0~[
                                                                                [         · 1\)   I..)
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re: United States v. Abdul Alamin; 20 Cr. 199 (KMW)

Dear Judge Wood:

        I write, without objection from the Government or Pretrial Services, to
respectfully request a temporary modification of Mr. Alamin's bail conditions as set forth
below.

        Mr. Alamin's bail conditions include a restriction that does not permit him to
travel beyond a I-mile radius from his residence. On April 1, 2021, April 3, 2021, April
9, 2021, April 16, 2021 and April 22, 2021, Mr. Alamin has medical appointments at
clinics which are outside the I-mile radius of his residence. Accordingly, I respectfully
request that Mr. Alamin be permitted to travel outside the I-mile radius restriction on
                                                                                             J            l
                                                                                                   (? ,~-¾"\
these dates so that he can attend his medical appointments.

        On April 3, 2021, Mr. Alamin has an MRI scheduled. To perform the MRI, his
ankle bracelet must be removed. Mr. Alamin will travel from his residence to the clinic


                                                                                             J ~J
where the MRI will be performed. At the clinic, his ankle bracelet will be removed by
staff and be retained by Mr. Alamin. Following the MRI, Mr. Alamin will travel directly
to the courthouse to have the ankle bracelet put back on. As such, we respectfully request
that the Court modify Mr. Alamin's bail conditions, lifting the condition of location             b(A"
monitoring (GPS) for one day, April 3, 2021, so that he may be able to have an MRI
performed.

       Thank you again for your consideration.

                                                       SO ORDERED:          N.Y. , N.Y.    3(~31~(
                                                  ,~~-~
                                                             KIMBA M. WOOD
                                                                 U.S.D.J.
            Case 1:20-cr-00199-KMW
            Case 1:20-cr-00199-KMW Document
                                   Document 165
                                            167 Filed
                                                Filed 03/22/21
                                                      03/23/21 Page
                                                               Page 22 of
                                                                       of 22

...


                                                 Respectfully submitted,

                                                        Isl
                                                 Anthony Cecutti



      cc:     Assistant United States Attorney Kedar Bhatia
              Assistant United States Attorney Brandon Harper
              Pretrial Services Officer Erin Cunningham




                                                 2
